Citation Nr: 0714522	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-33 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for status-post open reduction with internal 
fixation, right (minor) elbow fracture and dislocation, with 
excision of radial head with Silastic implant, to include a 
separate compensable rating for nonunion or malunion of the 
bones of the right elbow.  

2.  Entitlement to an initial compensable evaluation for 
status-post anterior transposition of right (minor) ulnar 
nerve.  

3.  Entitlement to service connection for hearing loss of the 
right ear.

4.  Entitlement to service connection for a chronic low back 
disability.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as a chronic stomach 
condition.

6.  Entitlement to service connection for a chronic right 
ankle disability.

7.  Entitlement to service connection for a chronic left 
ankle disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on two separate periods of active duty, 
from June 1978 to June 1981 and from March 1985 to August 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by a Department 
of Veterans Affairs (VA) Regional Office which, inter alia, 
granted the veteran service connection for status-post open 
reduction with internal fixation, right (minor) elbow 
fracture and dislocation, with excision of radial head with 
Silastic implant, and status-post anterior transposition of 
the right (minor) ulnar nerve.  During the course of this 
appeal, an initial evaluation of 10 percent was assigned for 
the right elbow disability, and an initial noncompensable 
evaluation was assigned for status-post anterior 
transposition of the right ulnar nerve, both effective from 
September 4, 2003 (the date upon which he filed his original 
claim for VA compensation for these disabilities).  The 
January 2004 rating decision also denied, inter alia, the 
veteran's claims of entitlement to service connection for a 
chronic low back disability, a bilateral ankle disability, 
GERD (claimed as a chronic stomach condition), and bilateral 
hearing loss.  (During the course of this appeal, the veteran 
was granted service connection for hearing loss of the left 
ear.  The issue of entitlement to right ear hearing loss 
remains on appeal.)

At the present time, the Phoenix, Arizona, VA Regional Office 
(RO) is the agency of original jurisdiction in this appeal.

For the reasons that will be discussed in the remand portion 
of this decision, the veteran's claim for entitlement to an 
initial evaluation greater than 10 percent for status-post 
open reduction with internal fixation, right (minor) elbow 
fracture and dislocation, with excision of radial head with 
Silastic implant, effective from September 4, 2003, and 
entitlement to an initial compensable evaluation for status-
post anterior transposition of right (minor) ulnar nerve 
(effective from September 4, 2003) are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT


1.  The veteran does not currently have hearing loss of the 
right ear manifested by an auditory threshold of 40 decibels 
or greater at 500, 1,000, 2,000, 3,000 or 4,000 Hertz; 
auditory thresholds of 26 decibels or greater for at least 
three of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz; or a speech recognition score that is less than 94 
percent using the Maryland CNC Test criteria.

2.  A chronic low back disability did not have its onset 
during active military duty.

3.  A chronic gastrointestinal disorder, to include GERD, did 
not have its onset during active military duty.

4.  A chronic right ankle disability did not have its onset 
during active military duty.

5.  A chronic left ankle disability did not have its onset 
during active military duty.


CONCLUSIONS OF LAW

1.  The criteria for establishing hearing loss of the right 
ear as a disability for VA compensation purposes have not 
been met.  38 C.F.R. § 3.385 (2006). 

2.  A chronic low back disability was not incurred, nor is an 
arthritic low back disability presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A chronic gastrointestinal disorder, to include GERD, was 
not incurred during active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).   

4.  A chronic right ankle disability was not incurred, nor is 
an arthritic right ankle disability presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

5.  A chronic left ankle disability was not incurred, nor is 
an arthritic left ankle disability presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2003 and March 2006 .  A January 2004 
rating decision denied his claims, or otherwise rendered a 
dissatisfactory disposition, and the veteran initiated the 
current appeal.  
The VCAA letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records have been obtained and associated 
with the evidence.  Furthermore, in October and November 
2004, VA medical examinations were conducted, during which 
medical nexus opinions addressing each of the issues on 
appeal were obtained.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  The reports of these examinations have also been 
associated with the evidence.  The Board finds that the 
veteran has not identified any additional, relevant evidence 
that has not otherwise been requested or obtained.  The 
veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  With the exception of 
the issue of entitlement to an initial compensable evaluation 
for status-post anterior transposition of right (minor) ulnar 
nerve, there is no reasonable possibility that further 
assistance will aid in substantiating his claims in view of 
the development that has already been undertaken.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  In correspondence dated in March 2006, VA 
duly notified the veteran of the VCAA and its applicability 
to claims for rating increases and earlier effective dates.  
Therefore, as there has been compliance with all pertinent VA 
law and regulations, there would be no prejudice to the 
veteran to move forward with adjudication of this appeal.

Pertinent law and regulations

Service connection:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

Factual background and analysis:  Entitlement to service 
connection for hearing loss of the right ear.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  This regulation only acts as a bar 
to service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

The veteran's service medical records for both periods of 
active duty show that the veteran did not present with any 
complaints of persistent diminished hearing acuity in his 
right ear.  Audiological evaluation of his right ear in May 
1981 shows pure tone thresholds, in decibels, which were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
5
0

Audiological evaluation of his right ear in October 1984 
shows pure tone thresholds, in decibels, which were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0

Audiological evaluation of his right ear in May 1986 was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5

Audiological evaluation of his right ear in August 1987 shows 
pure tone thresholds, in decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
10

Audiological evaluation of his right ear in July 1988 shows 
pure tone thresholds, in decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

Audiological evaluation of his right ear in October 1991 
shows pure tone thresholds, in decibels, which were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
0

Audiological evaluation of his right ear in March 1994 shows 
pure tone thresholds, in decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
10

Post-service testing of the veteran shows that on VA 
audiological evaluation of his right ear in October 2004, his 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
20

The average pure tone threshold in his right ear was 11 
decibels, and he scored 100 percent on speech recognition 
testing of his right ear using the Maryland CNC Test.

The report of a November 2004 VA ear disease examination 
shows that the veteran related a history of noise exposure in 
service, secondary to his duties as an armored fighting 
vehicle crewman and his involvement in military construction 
and well-drilling projects.  The report contains the opinion 
of the examiner that states, essentially, that he believed 
the veteran's hearing loss was due to service if there was 
objective evidence demonstrating that his hearing acuity 
deteriorated since his separation from active duty.

The Board has considered the aforementioned evidence and 
finds that the veteran's hearing thresholds and word 
recognition scores do not demonstrate that he has a hearing 
disability of his right ear within the meaning of 38 C.F.R. 
§ 3.385 (2006).  Notwithstanding the VA examiner's opinion of 
November 2004, as the veteran's hearing acuity in his right 
ear has not met this regulatory threshold for purposes of 
establishing eligibility to VA compensation for hearing loss, 
his claim of entitlement to service connection in this regard 
must be denied.  See Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  The relevant facts are not in dispute.  It is the 
law, not the evidence, which is dispositive of this claim.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Factual background and analysis:  Entitlement to service 
connection for a chronic low back disability.

The veteran's service medical records show no onset of 
chronic low back symptoms.  The veteran's spine and 
musculoskeletal system were clinically normal on separation 
examination for his first period of service in May 1981, and 
he denied having any history of recurrent back pain on his 
medical history questionnaire.  The veteran's spine and 
musculoskeletal system were clinically normal on pre-
enlistment examination for his second period of service in 
October 1984, and he denied having any history of recurrent 
back pain on his medical history questionnaire.  His service 
medical records from his second period of service show no 
onset of chronic low back symptoms.  A September 1991 
outpatient note shows that the veteran was treated for pain 
in the heels of both feet after falling from a height of 50 
feet while holding onto a rope during a rappelling exercise.  
During treatment for his heels, he denied experiencing any 
back pain.

The report of an October 2004 VA medical examination shows 
that the veteran related a history of injuring his feet and 
back in 1991 in an accidental fall while rappelling in 
service.  He reported that he was diagnosed with a low back 
disorder with sciatica in 1999.  Following examination, the 
veteran was diagnosed with chronic back strain with 
radiographic evidence of degenerative changes at the L4-5 
vertebrae.  The examiner noted that in the veteran's service 
medical records he was treated in 1991 for bilateral heel 
pain and that no back pain was noted at the time.  The 
examiner opined that it was not likely that the veteran's 
chronic low back disability was related to his period of 
military service.

Post-service medical records show that the veteran was 
treated for complaints of chronic low back pain in December 
2005, for which he was prescribed Motrin.  

The Board has considered the aforementioned evidence and 
concludes that it does not support the veteran's claim of 
entitlement to service connection for a low back disability.  
His medical records do not show onset of a chronic low back 
disorder during active duty or for several years after his 
separation from service, and the medical opinion presented by 
the VA examiner in October 2004 does not establish a nexus 
between the veteran's low back diagnoses and his period of 
military service.  Therefore, his claim in this regard must 
be denied.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual background and analysis:  Entitlement to service 
connection for GERD, claimed as a chronic stomach condition.

The veteran's service medical records show no onset of 
chronic gastrointestinal symptoms.  His digestive system was 
clinically normal on separation examination for his first 
period of service in May 1981, and he denied having any 
history of stomach, liver, or intestinal trouble on his 
medical history questionnaire.  The veteran's digestive 
system was also clinically normal on pre-enlistment 
examination for his second period of service in October 1984, 
and he again denied having any history of stomach, liver, or 
intestinal trouble on his medical history questionnaire.  His 
service medical records from his second period of service 
show no onset of chronic gastrointestinal symptoms.  

Post-service reports show that on VA medical examination in 
October 2004, the veteran was diagnosed with GERD.  The 
veteran reported having a history of upper gastrointestinal 
problems in service, although the examiner noted that no such 
history was reflected in the service medical records.  The 
examiner's opinion was that the GERD was likely related to 
mechanical reflux and not to the veteran's military service.

VA outpatient reports show that the veteran was treated for 
GERD in December 2005.  The report reflects that he was 
prescribed a new medication as two prior medications failed 
to provide him with relief from his upper gastrointestinal 
symptoms.

The Board has considered the aforementioned evidence and 
concludes that it does not support the veteran's claim of 
entitlement to service connection for a chronic 
gastrointestinal disorder, to include GERD.  His medical 
records do not show onset of a chronic gastrointestinal 
disorder during active duty or for several years after his 
separation from service, and the medical opinion presented by 
the VA examiner in October 2004 does not establish a nexus 
between the veteran's GERD and his period of military 
service.  Therefore, his claim in this regard must be denied.  
Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual background and analysis:  Entitlement to service 
connection for a chronic bilateral ankle disability.

The veteran's service medical records show no onset of 
chronic ankle pain during active duty.  His feet and lower 
extremities were clinically normal on separation examination 
in May 1981, and he denied having any history of joint pain 
with regard to his ankles on his medical history 
questionnaire.  The veteran's feet and lower extremities were 
also clinically normal on pre-enlistment examination in 
October 1984, and he again denied having any history of joint 
pain with regard to his ankles on his medical history 
questionnaire.  His service medical records from his second 
period of service show no onset of chronic ankle pain.  

Service medical records show that in September 1991, the 
veteran was treated for pain in the heels of both feet after 
falling from a height of 50 feet while holding onto a rope 
during a rappelling exercise.  

Post-service reports show that on VA medical examination in 
October 2004, the veteran reported that he had injured both 
ankles several times during active service, although the 
examiner noted that this history was not shown in the service 
medical records.  Examination revealed that both ankles had 
full motion on all ranges, although the right ankle displayed 
some crepitus and joint popping.  The examiner diagnosed the 
veteran with early degenerative changes of his right ankle 
with full range of motion.  The examiner's opinion was that 
the right ankle condition was not likely to have been related 
to the veteran's period of military service.

The Board has considered the aforementioned evidence and 
concludes that it does not support the veteran's claim of 
entitlement to service connection for a chronic bilateral 
ankle disability.  His medical records do not show onset of a 
chronic orthopedic disability affecting either ankle during 
active duty or for several years after his separation from 
service, and the medical opinion presented by the VA examiner 
in October 2004 does not establish a diagnosis of a chronic 
left ankle disability, nor does it establish a nexus between 
the veteran's right ankle and his period of military service.  
Therefore, his claim in this regard must be denied.  Because 
the evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Lay assertions of the veteran in support of his claims

To the extent that the veteran asserts that there exists a 
nexus between his claimed disabilities and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard, absent any corroboration by 
the objective medical evidence, are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 


ORDER

Service connection for hearing loss of the right ear is 
denied.

Service connection for a chronic low back disability is 
denied.

Service connection for a chronic gastrointestinal disorder, 
to include GERD, is denied.

Service connection for a chronic right ankle disability is 
denied.

Service connection for a chronic left ankle disability is 
denied.


REMAND

The veteran is service-connected for status-post anterior 
transposition of the right (minor) ulnar nerve, which is 
currently rated as noncompensably disabling.  He is service 
connected with a rating of 10 percent for status-post open 
reduction with internal fixation, right (minor) elbow 
fracture and dislocation, with excision of radial head with 
Silastic implant.  

Regarding the orthopedic problems associated with the right 
elbow fracture, a review of the records indicates that at the 
time of the injury and treatment, X-ray films disclosed that 
there was nonunion at the site of the fracture.  Post-
service, it was noted during the October 1, 2004 VA 
orthopedic examination that X-ray studies demonstrated 
deformity at the joint space with probable non-union fracture 
at the ulnar side.  The X-ray report is not of record.  
Reference is made to 38 C.F.R. § 4.71a, Diagnostic Codes 
5210, 5211, and 5212, addressing malunion and non -union of 
the ulna and radius bones.  If any of the disabilities 
identified by these diagnostic exists, the veteran would be 
entitled to separate evaluations under these codes.  In order 
to make that determination, further studies are required.

The medical evidence of record which addresses the severity 
of the veteran's neurological disability includes the report 
of an October 2004 VA medical examination and a December 2005 
outpatient treatment report.  The Board notes that the 
veteran reported experiencing numbness and tingling in the 
fingers of his right hand, and the October 2004 examiner 
noted some decreased grip strength in some of these digits.  
Although the October 2004 VA examination report reflects that 
an electromyographic (EMG) study was ordered by the examiner, 
the report of this EMG study was not associated with the 
veteran's claims file.  Therefore, the case should be 
remanded so that this EMG study, and any other evidence 
pertaining to the right ulnar nerve disability, may be 
obtained and associated with the record.  (See Jolley v. 
Derwinski, 1 Vet. App. 37, 40 (1990): VA's statutory duty to 
assist a claimant in developing facts pertinent to his claim 
encompasses searching for records in VA's possession.)  
Furthermore, as it has been nearly three years since the 
October 2004 VA examination, the veteran should be scheduled 
for a VA neurological examination to determine the current 
state of his right ulnar nerve disability.  See Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
post-service health care providers, VA or 
non-VA, who treated that veteran for any 
complaints relating to his right elbow 
impairment, including orthopedic 
residuals  as well as right ulnar nerve 
neuropathy.  After the veteran has signed 
the appropriate releases, those records 
not already made a part of the evidence 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The records 
obtained should include, but are not 
limited to, the EMG study ordered by the 
VA examiner who conducted the October 
2004 VA medical examination.  The veteran 
and his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.   

2.  The veteran should be scheduled for a 
VA-authorized neurological examination to 
determine the severity of his right ulnar 
nerve disability.  All tests that the 
examiner recommends should be conducted, 
and their reports must be associated with 
the claims folder.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  

Following the examination, the examiner 
should provide clinical observations, 
presented in a typed report.  

(a.)  Is there complete paralysis 
of the veteran's right ulnar nerve, 
manifested by "Griffin claw" 
deformity due to flexor contraction 
of the ring and little fingers?  Is 
there very marked atrophy of the 
dorsal interspace and thenar and 
hypothenar eminences?  Is there 
loss of extension of the ring and 
little fingers?  Is the veteran 
unable to spread or close his 
fingers together?  Is he unable to 
adduct his thumb?  Is his wrist 
flexion weakened?    

(b.)  If the veteran's right ulnar 
nerve disability is not manifested 
by complete paralysis, the examiner 
should present an opinion 
characterizing the impairment due 
to incomplete paralysis of the 
right ulnar nerve as severe, 
moderate, or mild.

3.  The veteran should be afforded a VA 
orthopedic examination to assess the 
orthopedic residuals of the right elbow 
fractures.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The report must include range of motion 
studies for the right elbow with 
notations as to the degree of motion at 
which the veteran experiences pain, if 
any.  The physician should identify and 
completely describe any other current 
symptomatology, including any functional 
impairment of the right upper extremity 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The physician should inquire as 
to whether the veteran experiences flare- 
ups.  If so, he or she should describe, 
to the extent possible, any additional 
functional loss or limitation of motion 
during such flare- ups.

Following X-ray studies, it should be 
indicated whether there is nonunion of 
the radius and ulna with flail false 
joint, or nonunion or malunion of the 
radius or ulna, with false movement; if 
there is a loss of bone substance of 1-
inch or marked deformity; or, whether 
there is malunion with bad alignment.  
The examiner is requested to provide 
medical explanations for the terms 
"flail false joint" and "false 
movement".  

A complete rationale for any opinion 
rendered is to be provided by the 
physician.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the claims of 
entitlement to an initial evaluation 
greater than 10 percent for status-post 
open reduction with internal fixation, 
right (minor) elbow fracture and 
dislocation, with excision of radial head 
with Silastic implant, to include a 
separate compensable rating for nonunion 
or malunion of the bones of the right 
elbow; and entitlement to an initial 
compensable evaluation for status-post 
anterior transposition of right (minor) 
ulnar nerve should be readjudicated.  If 
the maximum benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


